



AMENDMENT NUMBER TWO
TO CREDIT AGREEMENT
THIS AMENDMENT NUMBER TWO TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 21, 2018, is entered into by and among PANDORA MEDIA, INC., a Delaware
corporation (“Pandora”), the Subsidiaries of Pandora identified on the signature
pages hereof as “Borrowers” (together with Pandora, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), the
Subsidiaries of Pandora identified on the signature pages hereof as “Guarantors”
(each, a “Guarantor” and individually and collectively, jointly and severally,
the “Guarantors”), the Lenders identified on the signature pages hereof, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as administrative agent for each member of the Lender Group and the
Bank Product Providers (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and in light of the following:
W I T N E S S E T H
WHEREAS, Borrowers, the Lenders party thereto, Agent, and JPMorgan Chase Bank,
N.A. (“JPM”), Morgan Stanley Senior Funding, Inc. (“MSSF”), and Wells Fargo, as
joint lead arrangers and as joint bookrunners, are parties to that certain
Credit Agreement, dated as of December 29, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrowers have requested certain amendments to the Credit Agreement;
and
WHEREAS, upon the terms and conditions set forth herein, Agent and the Required
Lenders are willing to make certain amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Section 1.1 thereof).
2.Amendments to Credit Agreement. Subject to the satisfaction (or waiver in
writing by Agent) of the conditions precedent set forth in Section 3 hereof,
Section 1.1 of the Credit Agreement is hereby amended by amending and restating
subclause (u) of the definition of “Permitted Indebtedness” in its entirety as
follows:
(u)    Permitted Convertible Notes; provided that (a) at the time of incurrence
thereof and after giving effect thereto, (i) no Default or Event of Default
shall have occurred and be continuing and (ii) Liquidity shall not be less than
the greater of (x) 16.67% of the Maximum Revolver Amount and (y) $10,000,000 and
(b) Administrative Borrower shall have delivered to Agent a certificate of a
financial officer of Administrative Borrower certifying that (i) all the
requirements set forth in this clause (u) have been satisfied with respect to
such incurrence of Permitted Convertible Notes, (ii) based on the information
then available to Administrative Borrower, Administrative Borrower in good faith
expects that Liquidity will not be less than the greater of (x) 16.67% of the
Maximum Revolver Amount and (y) $10,000,000 at any time during the six month
period immediately following such incurrence, together with a calculation in
support of the satisfaction of the requirement referred to in clause (a)(ii)
above, and any Refinancing Indebtedness in respect thereof, and (iii) that the
consent of the holders of the Series A Preferred Stock of Administrative





--------------------------------------------------------------------------------





Borrower (x) is not required in connection with the issuance of such Permitted
Convertible Notes or (y) to the issuance of such Permitted Convertible Notes has
been obtained and is in full force and effect (and, in the case of this clause
(y), attaching a copy of such written consent); provided further that the
aggregate principal amount of Indebtedness permitted by this clause (u) may not
exceed $600,000,000 less the aggregate principal amount of any outstanding 2020
Unsecured Convertible Notes at any time outstanding,
3.Conditions Precedent to Amendment. The satisfaction (or waiver in writing by
Agent) of each of the following shall constitute conditions precedent to the
effectiveness of the Amendment (the first date upon which all of such conditions
are satisfied or waived in writing by Agent, the “Amendment Effective Date”):
(a)    Agent shall have received this Amendment, duly executed by Agent, the
Borrowers, the Guarantors, and Lenders constituting the Required Lenders, and
the same shall be in full force and effect.
(b)    After giving effect to this Amendment, the representations and warranties
contained herein, in the Credit Agreement, and in the other Loan Documents, in
each case shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall
continue to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).
(c)    No Default or Event of Default shall have occurred and be continuing as
of the Amendment Effective Date, nor shall either result from the consummation
of the transactions contemplated herein.
(d)    Borrowers shall pay to Agent and each Lender concurrently with the
closing of the transactions contemplated by this Amendment, all fees, costs,
expenses and taxes then payable pursuant to the Credit Agreement and Section 4
of this Amendment; provided that an invoice is provided to Borrowers not less
than one Business Day prior to the closing of the transactions contemplated by
this Amendment.
(e)    All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
4.Representations and Warranties. Each Loan Party hereby represents and warrants
to Agent and each other member of the Lender Group as follows:
(a)    It (i) is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and the
other Loan Documents to which it is a party and to carry out the transactions
contemplated hereby and thereby.
(b)    The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party (i)
have been duly authorized by


2



--------------------------------------------------------------------------------





all necessary action, (ii) do not and will not (A) violate any material
provision of federal, state or local law or regulation applicable to it or its
Subsidiaries, the Governing Documents of it or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on it
or its Subsidiaries, (B) conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of any Loan Party or its Subsidiaries, the Preferred Equity Documents, the
Permitted Convertible Notes, or the Permitted Subordinated Notes, where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (C) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (D) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any Material Contract of any Loan Party, the Preferred Equity
Documents, the Permitted Convertible Notes, or the Permitted Subordinated Notes,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of Material Contracts, the Preferred
Equity Documents, the Permitted Convertible Notes, and the Permitted
Subordinated Notes, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
(c)    No registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority is required in connection with the
execution, delivery and performance by it of this Amendment or any other Loan
Document to which it is or will be a party, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect.
(d)    This Amendment is, and each other Loan Document to which it is or will be
a party, when executed and delivered by each Person that is a party thereto,
will be the legally valid and binding obligation of such Person, enforceable
against such Person in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.
(e)    No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, Agent, any member of the Lender Group, or any
Bank Product Provider.
(f)    No Default or Event of Default has occurred and is continuing as of the
date of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.
(g)    The representations and warranties set forth in this Amendment, the
Credit Agreement, as amended by this Amendment and after giving effect to this
Amendment, and the other Loan Documents to which it is a party are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall continue to be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).
(h)    This Amendment has been entered into without force or duress, of the free
will of each Loan Party, and the decision of each Loan Party to enter into this
Amendment is a fully informed decision and such Person is aware of all legal and
other ramifications of each decision.


3



--------------------------------------------------------------------------------





(i)    It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder.
5.Payment of Costs and Fees. Borrowers shall pay to Agent and each Lender all
Lender Group Expenses (including, without limitation, the reasonable fees and
expenses of any attorneys retained by Agent or any Lender) in connection with
the preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto.
6.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER AND JUDICIAL REFERENCE PROVISION SET FORTH IN SECTION 12 OF
THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.
7.Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect except in accordance with Section 14.1 of the Credit Agreement.
8.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or other electronic
method of transmission also shall deliver an original executed counterpart of
this Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.
9.Effect on Loan Documents.
(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Credit Agreement or any other Loan
Document. Except for the amendments to the Credit Agreement expressly set forth
herein, the Credit Agreement and the other Loan Documents shall remain unchanged
and in full force and effect. The waivers, consents and modifications set forth
herein are limited to the specifics hereof (including facts or occurrences on
which the same are based), shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall neither excuse
any future non-compliance with the Loan Documents nor operate as a waiver of any
Default or Event of Default, shall not operate as a consent to any further
waiver, consent or amendment or other matter under the Loan Documents, and shall
not be construed as an indication that any future waiver or amendment of
covenants or any other provision of the Credit Agreement will be agreed to, it
being understood that the granting or denying of any waiver or amendment which
may hereafter be requested by Borrowers remains in the sole and absolute
discretion of Agent and Lenders. To the extent that any terms or provisions of
this Amendment conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Amendment shall control.


4



--------------------------------------------------------------------------------





(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
(d)    This Amendment is a Loan Document.
(e)    This Amendment shall be construed in accordance with the rules of
construction set forth in Section 1.4 of the Credit Agreement, and such
provisions are incorporated herein by this reference, mutatis mutandis.
10.Entire Agreement. This Amendment, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.
11.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
12.Reaffirmation of Obligations. Each Loan Party hereby (a) acknowledges and
reaffirms its obligations owing to Agent, each member of the Lender Group, and
the Bank Product Providers under each Loan Document to which it is a party, and
(b) agrees that each of the Loan Documents to which it is a party is and shall
remain in full force and effect. Each Loan Party hereby (i) further ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Guaranty
and Security Agreement or any other Loan Document to Agent, on behalf and for
the benefit of each member of the Lender Group and each Bank Product Provider,
as collateral security for the obligations under the Loan Documents in
accordance with their respective terms, and (ii) acknowledges that all of such
Liens and security interests, and all Collateral heretofore pledged as security
for such obligations, continue to be and remain collateral for such obligations
from and after the date hereof (including, without limitation, from after giving
effect to this Amendment).
13.Ratification. Each Loan Party hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof and as modified hereby.
14.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
[Signature pages follow]


5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


 
 
BORROWERS:
PANDORA MEDIA, INC.,
a Delaware corporation
 
 
 
 
 
By:
/s/ Naveen Chopra
 
Name:
Naveen Chopra
 
Title:
Chief Financial Officer
 
 
 




 
PANDORA MEDIA CALIFORNIA, LLC,  
a California limited liability company
 


By: Pandora Media, Inc.
Its: Sole Member
 




 
By:
/s/ Naveen Chopra
 
Name:
Naveen Chopra
 
Title:
Chief Financial Officer
 
 
 
 





Signature Page to Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------







GUARANTOR:


 
ADSWIZZ, INC., a Delaware corporation


By: Pandora Media, Inc.
Its: Sole Shareholder


By: /s/ Naveen Chopra
Name: Naveen Chopra
Title: Chief Financial Officer


 
 
 





Signature Page to Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent and as a Lender
 
 
By:
/s/ David Klages
Name:
David Klages
 
Its Authorized Signatory

    


Signature Page to Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., 
as a Lender
 
 
By:
/s/ Christopher Winthrop
Name:
Christopher Winthrop
Title:
Vice President





Signature Page to Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------






JP MORGAN CHASE BANK, N.A.,
as a Lender
 
 
By:
/s/ Bruce S. Borden
Name:
Bruce S. Borden
Title:
Executive Director





Signature Page to Amendment Number Two to Credit Agreement



--------------------------------------------------------------------------------






MUFG UNION BANK, N.A., 
as a Lender
 
 
By:
/s/ Nadia Mitevska
Name:
Nadia Mitevska
Title:
Director







Signature Page to Amendment Number Two to Credit Agreement

